10 N.Y.3d 791 (2008)
ROYAL YORK OWNERS CORP. et al., Appellants,
v.
ROYAL YORK ASSOCIATES, L.P., Respondent. (And Another Action.)
Court of Appeals of the State of New York.
Submitted December 31, 2007.
Decided March 18, 2008.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as modified Supreme Court's order in the second action, dismissed upon the ground that such portion of the order does not finally determine that action within the meaning of the Constitution; motion for leave to appeal otherwise denied.